Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 6/30/2021, wherein claims 1-23 are pending and claims 15-20 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (U.S. 20060225305) in view of Campbell et al. (U.S. Patent No. 6016613) in view of Anderton (U.S. Patent No. 5461801).
Regarding claim 1, Morgan teaches an outer sole (10) for a footwear (fig. 2) comprising: a base (20,12) extending from a heel portion, through a midfoot portion, to a ball portion of the footwear (figs. 1-3) a plurality of cleats (14 as shown in fig. 1) disposed on the base throughout the heel, midfoot, and ball portions of the footwear (fig. 1), each cleat having a base portion (portion directly attached to base) and a top portion (from the top of the cleat to the top of the interconnecting portion(s) connected to the 
Campbell teaches a shoe sole (figs. 3,4) having cleats (30) and interconnecting portions (ribs,52) that have significant height (at least 20% of the height of 30) in relation to the cleats (fig. 3) in order to provide support strength to the cleats and prevent shearing of the cleats when shearing force is exerted (col. 4, line 67, col. 5, lines 1-5).

The Morgan/Campbell combined reference fails to teach a transition between at least one of the cleats and one of the interconnecting portions extending from the at least one cleat is a gradual transition.
Anderton teaches an outer sole (2 including cleats) for an article of footwear comprising cleats (7-11,22) and interconnecting portions (12,13,15-17,18,19,23 and 24), wherein a transition between at least one of the cleats and one of the interconnecting portions extending from the at least one cleat is a gradual transition (see annotated fig.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made a transition between at least one of the cleats and one of the interconnecting portions extending from the at least one cleat of the Morgan/Campbell combined reference a gradual transition in view of Anderton in order to further prevent accumulation of dirt on the outsole. The examiner notes that it is known in the art to provide traction members with upwardly extending curved edges for this purpose (see for example, U.S. Patent No. 5943794, col. 6, lines 44-50, fig. 5C).

    PNG
    media_image1.png
    590
    679
    media_image1.png
    Greyscale




Regarding claim 2, the Morgan/Campbell/Anderton combined reference teaches the outer sole comprises fewer than 65 cleats (fig. 1).
	Regarding claim 3, the Morgan/Campbell/Anderton combined reference teaches the outer sole is constructed from a material comprising one or more of plastic, polyurethane, and rubber (para. 33).

However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for a distance between the cleats to be at least 15 millimeters in order to adapt the outsole pattern of the Morgan/Campbell/Anderton combined reference for a large shoe size. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (as shown in fig. 1), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)).
Regarding claim 5, the Morgan/Campbell/Anderton combined reference teaches the at least 15 millimeters delimits areas absent of cleats (distance between cleats, therefore absent of cleats) configured to increase traction and to prevent said debris from accumulating on the sole (the preceding limitation (“configured to …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation) (capable of increasing traction due to interconnecting portions within the space and preventing debris from accumulating on the sole due to space between cleats and curved surfaces.)
Regarding claim 6, the Morgan/Campbell/Anderton combined reference doesn’t specifically teach each of the interconnecting portions has a base portion and a top portion, wherein the cleats taper from the base portions thereof towards the top portions 
Anderton further teaches a shoe sole having a base (2 excluding cleats and ribs) wherein interconnecting portions (12,13,15-17,18,19,23 and 24) have a base portion (portion attached to base) and a top portion (opposite base portion), wherein the cleats (7-11)  taper from base portions thereof (portion attached to base) towards the top portions thereof (opposite base portion), and wherein the interconnecting portions taper from the base portions thereof towards the top portions thereof (figs. 2,3)(col. 3, lines 44-53) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the cleats and interconnecting portions of the combined reference to taper from the base portions towards the top portions in view of Anderton in order to increase grip ability of the outsole. 
	
Regarding claim 7, the Morgan/Campbell/Anderton combined reference teaches the cleats and the interconnecting portions further have smooth surfaces to prevent said debris from accumulating on the outer sole (figs. 1,2).
Regarding claim 8, the Morgan/Campbell/Anderton combined reference teaches space between the cleats is sufficient to improve grip and thereby to avoid an aquaplaning effect (figs. 1,2) (the preceding limitation (“sufficient to improve …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The 
Regarding claim 9, the Morgan/Campbell/Anderton combined reference teaches the outer sole has no sharp edges (formed of rubber, para. 33, therefore edges are not considered sharp, (col. 4, lines 29-45, figs. 1,2) ).
Regarding claim 10, the Morgan/Campbell/Anderton combined reference teaches the soft curves comprise curved surface areas without straight edges and without planar surfaces, and wherein the curved surface areas are smooth and uninterrupted (for example where the interconnecting portions meet the cleats, fig. 1).
Regarding claim 11, the Morgan/Campbell/Anderton combined reference teaches the soft curves comprise curved surface areas without acute, right, or obtuse angles, wherein the curved surface areas are smooth and uninterrupted(for example where the interconnecting portions meet the cleats, fig. 1).
Regarding claim 12, it appears from fig. 1 that the soft curves comprise a radius of curvature of two to three millimeters (see where interconnecting portions attach to the cleats) however, Morgan doesn’t specifically describe this feature.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the soft curves to comprise a radius of curvature of two to three millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(MPEP 2144.04 IVA). The sole of the combined reference would not perform differently having the soft curves comprise a radius of curvature of two to three millimeters and the applicant does not provide criticality for the claimed range , indicating that “In one embodiment the soft curves may comprise a radius of curvature of about two to three millimeters.” (para. 22 of applicant’s spec).
Regarding claim 13, the Morgan/Campbell/Anderton combined reference teaches the cleats and the interconnecting portions form a web-like pattern (fig. 1)
Regarding claim 14, the Morgan/Campbell/Anderton combined reference teaches in two to seven of the interconnecting portions extend generally radially from each of the cleats and wherein the two to seven interconnecting portions are generally evenly spaced about each respective cleat (fig. 1).
Regarding claim 21, the Morgan/Campbell/Anderton combined reference doesn’t specifically teach the height of the one of the interconnecting portions is higher in a first region proximal to the at least one cleat than in a second region that is more distal to the at least one cleat than the first region.
Anderton further teaches the height of  the interconnecting portion (18) that gradually transitions to the at least one cleat is higher in a first region proximal to the at least one cleat than in a second region that is more distal to the at least one cleat than the first region (see annotated fig., 18 has greater height in first region than second region).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the one of the 
Regarding claim 22, the Morgan/Campbell/Anderton combined reference further teaches the transition is gradual towards a lowest point of the one of the interconnecting portions (the transition slopes downward from the cleat to the interconnecting portion and therefore is gradual towards a lowest point of the one of the interconnecting portions, see annotated fig. of Anderton).
Regarding claim 23, the Morgan/Campbell/Anderton combined reference doesn’t specifically teach the one of the interconnecting portions has a first height in an area adjacent to the at least one cleat and a second height in a central area between two adjacent cleats, wherein the first height is larger than the second height.
Anderton further teaches the one of the interconnecting portions has a first height in an area adjacent to the at least one cleat and a second height in a central area between two adjacent cleats, wherein the first height is larger than the second height (see annotated fig, first height at first region, second height at second region).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the one of the interconnecting portions of the combined reference so as to have a first height in an area adjacent to the at least one cleat and a second height in a central area between two adjacent cleats, wherein the first height is larger than the second height in order to .
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Morgan, Campbell, and Anderton fail to teach the plurality of interconnecting portions extend from the top portions of each of the cleats, the examiner contends that Morgan teaches a plurality of interconnecting portions (rib portions connecting 14 to each other, figs. 1,2, sample pointed out in annotated fig. ) extending from the top portions (from the top of the cleat to the top of the interconnecting portion(s) connected to the cleat) of each of the cleats. The top portion is a broad limitation and does not require the interconnecting portion to extend from the very top of the cleat. The top portion of the cleats of Morgan is above the bottom portion and incudes the top of the cleat, therefore it is considered to be a top portion in as much as is claimed by the applicant.
Regarding applicant’s argument that the examiner has mischaracterized the term “sharp” because applicant’s specification defines the term “sharp” as referring to a transition between surfaces, not the quality of material, the examiner contends that para. 19 of applicant’s spec recites “ When using the term sharp, it may be meant that the transition between two surfaces is smooth and where there is no abrubt transition between surfaces of the sole pattern”. Therefore, applicant’s specification does not require the term “sharp” to have this particular definition. Although the claims are interpreted in light of the specification, limitations from the specification are not read into .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732            

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732